Filed 9/24/20 P. v. Flores CA4/2
See Dissenting Opinion

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E074668

 v.                                                                      (Super.Ct.No. INF055962)

 JUAN CARLOS FLORES,                                                     OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed.

         Thien Huong Tran, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         A jury convicted defendant and appellant Juan Carlos Flores and his codefendant

Noel Santiago Garza of active participation in a street gang, and murder in the first

degree during which a principal used a firearm and which was committed for the benefit


                                                             1
of a street gang. (Pen. Code, §§ 186.22, subd, (a), 187, subd. (a), 12022.53, subd. 186.22,

subd. (b), respectively.)1 The trial court sentenced each of them to two terms of 25 years

to life in state prison. They appealed, and this court affirmed their convictions. (People

v. Flores (April 6, 2011, E049218) [nonpub.opn.].)

       In 2018, the Legislature enacted section 1170.95 (Stats. 2018, ch. 1015, § 4, eff.

Jan. 1, 2019), a provision that authorizes a person convicted of felony murder or murder

under a natural and probable consequences theory to file with the sentencing court a

petition to vacate the conviction and be resentenced.

       On February 19, 2019, defendant filed a section 1170.95 petition for resentencing.

When defendant’s case was called on January 31, 2020, defendant was not present but

was represented by counsel. The People moved to dismiss the petition on the grounds

that the jury in defendant’s case had been given only direct aiding and abetting

instructions, not instructions concerning felony murder or natural and probable

consequences.2 Defendant’s counsel submitted, and the court dismissed the petition.

Defendant appealed.

       Defendant’s counsel has filed a brief under the authority of People v. Wende

(1979) 25 Cal. 3d 436 and Anders v. California (1967) 386 U.S 738, setting forth a

statement of the case, a summary of the facts, and one potential arguable issue: whether


       1   All further statutory references are to the Penal Code.

       2  On May 18, 2020, defendant requested we augment the record with the jury
instructions given during the trial. We deemed the request as one for judicial notice and
granted it.

                                               2
the trial court erred when it dismissed defendant’s section 1170.95 petition for

resentencing. Counsel also requested this court to undertake a review of the entire

record.

       In a recent case, People v. Cole (2020) 52 Cal. App. 5th 1023, Division Two of the

Second District held that the constitutional bases for Wende procedures apply only to a

defendant’s direct appeal from the judgment, not to cases like the present one in which

the appeal is from a denial of postconviction relief. (Id. at p.1032.) That court

nevertheless exercised its inherent supervisory powers to control the proceedings before

it to permit the defendant to file a supplemental brief and to dismiss the case when he

failed to do so. (Id. at p. 1038.)

       Pursuant to the same inherent supervisory authority articulated in Cole, we apply

Wende procedures to postjudgment appeals. (Wende, supra, 25 Cal.3d at pp. 438, 442-

443.) That is, we require appointed appellate counsel to review the record and, if unable

to find a reasonably arguable issue, to file a no-issues brief setting forth the facts and

applicable law. Upon receipt of the no-issues brief, we provide defendant an opportunity

to file a personal supplemental brief, and we conduct an independent review of the record

in keeping with People v. Kelly (2006) 40 Cal. 4th 106. In this case, appointed appellate

counsel filed a no-issues brief. We offered defendant an opportunity to file a personal

supplemental brief, which he has not done. We conducted an independent review of the

record and found no arguable issues.




                                               3
                                  DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                RAMIREZ
                                                          P. J.


I concur:


CODRINGTON
                        J.




                                       4
[People v. Flores, E074668]

       RAPHAEL, J., Dissenting.

       We should simply dismiss this appeal, where the appellant raises no issues.

       In a direct appeal from a conviction, we must review the record ourselves to

determine whether there are any arguable issues, even if the defendant or his lawyer

raised none. (People v. Wende (1979) 25 Cal. 3d 436 (Wende).) But our Supreme Court

has held the Wende procedures “mandated for only one [situation]—the indigent criminal

defendant in his first appeal as of right.” (In re Sade C. (1996) 13 Cal. 4th 952, 986.)

       Consequently, the prevalent rule in our Court of Appeal is to dismiss an appeal “as

abandoned” when a defendant appeals from a postconviction order but raises no issues.

(People v. Serrano (2012) 211 Cal. App. 4th 496, 504.) This was the rule applied by the

recent case that the majority cites. (See People v. Cole, 52 Cal. App. 5th 1023, 1040 [“we

dismiss this appeal as abandoned”].)

       Even though Penal Code section 1170.95 went into force only in 2019, there have

already been well over 200 cases citing that section and Wende that have made it into the

electronic databases, and over 50 from our division. It is not a wise use of resources for

us to independently review the record in each of these cases, and it raises the question as

to why many worthy litigants in other contexts are not so indulged. I therefore

respectfully dissent.
                                                                RAPHAEL
                                                                                             J.




                                             1